Citation Nr: 0825580	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Houston, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of cold injury of both feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that chronic pain in both of his feet 
resulted from cold injury of the feet during service.  The 
veteran's service medical records have not been obtained, and 
are presumed to have been destroyed in a fire that occurred 
in 1973 at the National Personnel Records Center in St. 
Louis, Missouri.  The veteran had a VA cold injury protocol 
examination in June 2004.  He described sustaining cold 
injury of his feet during service in Germany.  He indicated 
that he had diabetes mellitus that had been diagnosed in the 
1990s.  The examining physician provided the opinion that the 
veteran did not have residuals of frostbite injury in 
service.  On another VA examination, in January 2007, the 
same physician stated that it was impossible to state whether 
the discomfort and other symptoms in the veteran's feet are 
due to the cold injury that the veteran had in service.  In 
July 2007, the veteran asserted that the January 2007 
examination was not thorough, and that the physician did not 
listen fully to his account of his condition.  The veteran 
requested a new examination.

After the veteran provided additional information, the 
examining physician went from finding no residuals of 
frostbite injury to indicating that there is a difficult 
question as to whether current symptoms are related to injury 
in service.  The veteran contends that there is additional 
information that the physician should have considered.  The 
Board will remand the case for a new VA examination, with 
review of the claims file, and an opinion and explanation as 
to the likelihood that current symptoms in the feet are 
related to cold injury in service.

In addition, on remand, the RO should ensure that VA fulfills 
its duties to notify and assist the veteran in the 
development of evidence relevant to his claim, in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Specifically, the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO should provide notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim.  Dingess, 19 Vet. 
App. at 486.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran additional notice 
that includes an explanation as to the 
information and evidence needed to 
establish a disability rating for 
residuals of cold injury of the feet and 
an effective date for any grant of 
compensation.  

2.  Schedule the veteran for an 
appropriate VA medical examination to 
address the likely etiology of any current 
disorder of the feet manifested by pain, 
burning, cold sensation, and paresthesia.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should obtain a detailed history 
from the veteran, including information 
regarding the veteran's diabetes mellitus.  
After reviewing the file and examining the 
veteran's feet, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the current 
symptoms in the veteran's feet are related 
to cold injury sustained in service in the 
1950s.  The examiner should explain the 
reasons for the conclusions reached.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




